Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court’s order dated October 8, 1993 denying plaintiffs motion to vacate and dismissed plaintiffs appeal from that portion of Supreme Court’s March 28, 1994 order denying plaintiffs motion for reargument, dismissed upon the ground that that part of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.